United States Court of Appeals
                      For the First Circuit


No. 12-1612

                          FRANK WOODWARD,

                       Plaintiff, Appellant,

                                v.

              EMULEX CORPORATION and JEFF HOOGENBOOM,

                      Defendants, Appellees.


                           ERRATA SHEET

     The opinion of this Court issued on April 18, 2013 is
amended as follows:

     Page 8, line 5: "26(b)(C)(ii)" is corrected to
"26(b)(2)(C)(iii)".

     Page 11, line 8: "non-discriminatory" is corrected to
"nondiscriminatory".

     Page 17, line 5: "and" is corrected to "[and]".